IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: JORDAN SCARPELLI AN             : No. 905 MAL 2014
ALLEGED INCPACITATED PERSON            :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: JUDITH L. SCARPELLI,      : Order of the Superior Court
MOTHER                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.